DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 02, 2020 has been entered.  In addition, in response to the Amendment filed on December 02, 2020, claims 1-30 are presented for examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 12-14, 19 – 21 and 30 are rejected under 35 U.S.C. 102(e) as being anticipated by Hong et al (US Pub. No. 2013/0286992)

Regarding claim 1, Hong discloses “configuring a first component carrier to include: a first control channel” (See Hong ¶ 0050; Primary component carrier (PCC) includes a PDCCH (control channel)); “configured to schedule resources for at least one of the first component carrier or a second component carrier” (See Hong ¶ 0052; PDCCH schedules two or more component carriers).  Moreover, Hong discloses the limitation of “wherein the control channel includes a carrier indication information having a value” (Hong ¶ 0052; discloses that PDCCH includes CIF which is carrier identification information may indicate the two or more component carriers; some of values of the CIF may be used to schedule the two or more component carriers); “wherein when the value comprises a first value, the carrier indication information identifies that the control channel schedules the resources on the first component carrier” (Hong ¶ 0053; discloses CIF=5 may indicate the DL PCC 210 and the DL SCC1 220 or the UL PCC 240, and CIF=6 may indicate the DL SCC2 230 and the DL SCC3 235, or the UL SCC1 250 and the UL SCC2 255; ¶ 0048;  discloses cross-carrier scheduling which is scheduling from one component carrier to another component carrier.  It is possible to perform the cross-carrier scheduling by adding a Carrier Indicator Field (CIF), which is carrier identification information); “and when the value comprises a second value, the carrier indication information identifies that the control channel schedules the resources on the second component carrier; and transmitting the first component carrier and the second ” (Hong ¶ 0053; discloses CIF=5 may indicate the DL PCC 210 and the DL SCC1 220 or the UL PCC 240, and CIF=6 may indicate the DL SCC2 230 and the DL SCC3 235, or the UL SCC1 250 and the UL SCC2 255; ¶ 0048;  discloses cross-carrier scheduling which is scheduling from one component carrier to another component carrier.  It is possible to perform the cross-carrier scheduling by adding a Carrier Indicator Field (CIF), which is carrier identification information); “ 

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Hong further discloses “wherein the control channel is a physical downlink control channel (PDCCH) OR an enhanced physical downlink control channel (EPDCCH).”; (See Hong ¶ 0052).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, Hong further discloses “wherein the first component carrier is configured as a primary component carrier and the second component carrier is configured as a secondary component carrier”; (See Hong ¶ 0040).

Claims 12 - 14 are the apparatus claims corresponding to the method claims 1 – 3 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 3.  Claims 12-14 are rejected under the same rational as claims 1 – 3.

Claims 19 - 21 are the apparatus claims corresponding to the method claims 1 – 3 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 3.  Claims 19-21 are rejected under the same rational as claims 1 – 3.

Claim 1 is the computer program produce corresponding to the method claims 1 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 3.  Claims 19-21 are rejected under the same rational as claims 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 9 – 11, 18, 27 – 29 rejected under 35 USC 103(a) as being unpatentable over Hong et al (US Pub. No. 2013/0286992) in view of Hwang ET AL (US 2012/0076088 A1).

Most of the limitations of claim 9 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Hong does not appear to explicitly discloses wherein the value of the carrier indication information corresponding to the second component carrier is included in the second control channel based on a radio-resource-control (RRC) configuration. However, Hwang discloses wherein the value of the carrier indication information corresponding to the second component carrier is included in the second control channel based on a radio-resource-control (RRC) configuration.  (See Hwang ¶ 0057, 0058, 0060)). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hong and Hwang to modify the invention of Hong to incorporate the teaching of Hwang. The suggestion for doing so would have been because there is need to have a clear understanding of what PDCCH format is in use at any given time on any given cell (¶ 0035).

Most of the limitations of claim 10 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Hong does not appear to explicitly disclose  transmitting a control signaling indicating that the carrier indication first, in light of the specification, i.e. ¶ 0085 determining whether carrier indication information is enabled is performed by determining whether the control channel include CIF whether cross-carrier scheduling is enabled; with that being said, Hwang discloses at ¶ 0080, 0082, ¶ 0059 that changing the status from disabled to enabled including a format that include carrier indicator field (CIF)) and also discloses that the changing format of the Downlink control channel for enabled). and discloses indication information is information having a value positioned in a first type of control channel or the second type of control channel (see Hwang ¶s 0035; discloses a carrier indicator field (CIF) will be positioned in the control channel (PDCCH) to indicate which component carrier (CC) is scheduled). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hong and Hwang to modify the invention of Hong to incorporate the teaching of Hwang and include a CIF in downlink The suggestion for doing so would have been because there is need to have a clear understanding of what PDCCH format is in use at any given time on any given cell (¶ 0035).

Most of the limitations of claim 11 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Hong does not appear to explicitly configuring a UE-specific search space for the second control channel. However, Hwang configuring a UE-specific search space for the second control channel.  See Hwang ¶ 0064). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hong and Hwang to modify the invention of Hong to incorporate the teaching of Hwang and configuring a UE-specific search space. The suggestion for doing so would have been because there is need to have a clear understanding of what PDCCH format is in use at any given time on any given cell (¶ 0035).

Claims 18, 27-29 are the apparatus claims corresponding to the method claims 9 – 11 that have been rejected above.  Applicant attention is directed to the rejection of claims 9 –11.  Claims 18, 27-29 are rejected under the same rational as claims 9 – 11.



Claims 5 – 8, 16, 17, 23-26 are rejected under 35 USC 103(a) as being unpatentable over Hong et al (US Pub. No. 2013/0286992) in  view of Erik Dahlaman ET AL; "4G LTE.LTE-Advanced for Mobile Broadband-chapter 10”) “hereinafter Erik”.

Most of the limitations of claim 5 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Hong does not appear to explicitly disclose an wherein the first control channel and the second control channel are an enhanced physical downlink control channel (EPDCCH), wherein a common set of resources are configured for the first control channel and the second control channel.  However, Erik discloses using EPDCCH type for primary and secondary component carriers (see Erik figure 10.29). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hong to modify the invention of Hong to use EPDCCH channel type. The suggestion for doing so would have been to improve the efficiency and design of the system.

Regarding claim 6, claim 5 is incorporated as stated above.  In addition, Hong further discloses “monitoring a first search space configured for the first control channel and a second search space configured for the second control channel, the first and second search spaces sharing the common set of resources.”; (See Hong ¶s 0011, 0088).

Most of the limitations of claim 7 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Hong does not appear to explicitly disclose an wherein the second search space is offset from the first search The suggestion for doing so would have been to improve the efficiency and design of the system.

Most of the limitations of claim 8 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Hong does not appear to explicitly disclose wherein the first control channel comprises carrier indication information corresponding to the first component carrier, and wherein a value of the carrier indication information corresponding to the first component carrier identifies the first component carrier for both the first and second types of control channels.  However, Erik discloses wherein the first control channel comprises carrier indication information corresponding to the first component carrier, and wherein a value of the carrier indication information corresponding to the first component carrier identifies the first component carrier for both the first and second types of control channels (see Erik page 193 - 194, section 10.4.6). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hong to modify the invention of Hong to incorporate the teaching of Erik into Awad. The suggestion for doing so would have been to improve the efficiency and design of the system.

Claims 16, 17, 23-26 are the apparatus claims corresponding to the method claims 5 – 8 that have been rejected above.  Applicant attention is directed to the .


Claims 4, 15, 22 are rejected under 35 USC 103(a) as being unpatentable over Hong et al (US Pub. No. 2013/0286992) in view of view of Kim et al (US 9,237,555 B2).

Most of the limitations of claim 4 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Hong does not appear to explicitly disclose wherein the first component carrier, which comprises the first control channel or the second control channel and that comprises the carrier indication information, is configured as a first secondary component carrier and the second component carrier is configured as a second secondary component carrier.  However, Kim discloses a first secondary component carrier and a second component carrier (See Kim claim 1). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hong to modify the invention of Hong to use multiple secondary component carriers. The suggestion for doing so would have been to improve the efficiency and design of the system.

Claims 15 is the apparatus claims corresponding to the method claims 4 that have been rejected above.  Applicant attention is directed to the rejection of claims 4.  Claims 26 are rejected under the same rational as claims 4.

Claims 22 are the apparatus claims corresponding to the method claims 4 that have been rejected above.  Applicant attention is directed to the rejection of claims 4.  Claims 22 are rejected under the same rational as claims 4.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHALED M KASSIM/           Primary Examiner, Art Unit 2468